 In the Matter of FRAM CORPORATIONandTIE UNI'toD AUTOMOBILEWORKERS OF AiuERICA, AFJ LILTED WITII THE C. I. O.Case No. R-2567.-Decided June 10, 1941Jurisdiction:oil filter manufacturing industry.Investigation and Certification of Representatives:existence of question: Com-pany refused to recognize either of rivalunionsuntil representatives of itsemployees had been determined by the Board; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees excluding foremen, assistant foremen, timekeepers, and time-study,men ; agreement as to.BurkecfBurke, by Mr. Louis Burke,of Ann Arbor, Mich., for theCompany.Maurice Sugar, by 111r. N. L. Smokler,of Detroit, Mich., for theUnited.Mr. Edward F. Conlin,of Ann Arbor, Mich., for the Association.Mr. Joseph C. Gill,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 6, 1941, United Automobile Workers of America, affiliatedwith the C. I. 0., herein called the United; filed with the RegionalDirector for the Seventh Region (Detroit, Michigan) a petitionalleging that a question affecting commerce had arisen concerning thei epresentation of employees of the Fram Corporation, Ann Arbor,Michigan, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called theAct.On April 8, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On May 6, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the United, and32 N. L. R. B., No 98.492 FRAMCORPORATION493the Frain Employees Association, herein called the Association, aiabor organization claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held on,May, 13, 1941, at Ann Arbor, Michigan, before Earl R. Cross, theTrial Examiner duly designated by the Chief Trial Examiner.TheCompany, the United, and the Association were represented by coiln-sel and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses and to introduce evidencebearing on the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made various rulings on motionsand on the admission of evidence.The Board has reviewed therulings bf the Trial Examiner and find's that no prejudicial errorswere comliiitted:The rulings are hereby affirmed.Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYFram Corporation is a IZhode Island corporation engaged in thebusiness of manufacturing oil filters and replacement cartridges foroil filters.The home office of Fram Corporation is located in RhodeIsland.It has a branch plant at Ann Arbor, Michigan, and one atOtsego,Michigan.The principal raw materials used by the Com-pany at the Ann Arbor plant'- are steel, cotton waste, and brass.Seventy per, cent of these raw materials are purchased from outsidethe State of Michigan.Sixty per cent of the finished products oftheMn Arbor plant ir`e sliipped 'out of fife State of 1Vlichigali.TheCompany has approximately 130 employees at its Ann Arbor, Michi-gan, plant.II.THE ORGANIZATIONS INVOLVEDUnited Adtomobile Workers of Ailierica, affiliated with the C.. I.0., is a labor organisation admitting to its membership employees ofthe Company at its Ann Arbor plant.Fram Employees Association is an unaffiliated labor organizationadmitting to its membership employees of the Comptiny at the AnnArbor plant.III.THE QUESTION CONCERNINGREPRESENTATIONThe United requested the Company to recognize it as exclusiverepresentative of the employees of the Company located at Ann Arbor,Michigan.Prior to the Uhited's request the Association made asimilarrequest.The Oompany refused to recognize either .labor1 The Ann Arborplant is theonly plant of the Company involdcd in this proceeding. 494DECISIONS OF, NATIONAL LABOR RELATIONS BOARDorganization until the representatives of its employees had been deter-mined by the Board. A statement of the Regional Director intro-duced in evidence at the hearing, shows that the United repre-sents a substantial number of employees in the unit alleged to beappropriate.2We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe United, the Association, and the Company agreed at the hear-ing, and we find, that all production and maintenance employees,employed by the Company at its plant in Ann Arbor, Michigan,excluding foremen, assistant foremen, timekeepers, and time-studymen, constitute a unit appropriate for the purposes of collective bar-gaining.We further find that said unit will insure to employees2The statementby theRegional Director recites that the United submitted to the Re-gional Director 37 application cards for membership in the United.Elevenwere dated inFebruary1941, 1 wasdated March 1941,and 25 were undated. Twenty-six cards bearsignatureswhich appearto be genuine,original ones.The names on these 26 cards arenames of persons who were on the Company's pay rollof April18, 1941.There areapproximately 88 employes in the unit hereinafter found appropriate.The statementof the Regional Director read into the record stated that the Associationdid not submit any proof to the RegionalDirectorin support of its claim to represent asubstantial number of employees,but that ithad indicated interest in the proceeding.Atthe hearing,the Unitedobjected to the intervention of tie Association on the ground thatit had notsubmittedany documentaryor other proofthat it has a substantial membershipin the allegedappropriate unit.The Associationcontended that its secretary,who had allthe books and records relatingto the Association'smembership,was out of town, and thatif the hearing could be continued 48 hours its secretary would be back and it could showthrough her and her booksthat it had82 members when organized in October 1940; that itheld meetings until February1941; thatin February1941 the Associationand the UnitedAutomobileWorkers ofAmerica,affiliatedwith the AmericanFederation of Labor, hadagreed to a consentelectionunder the auspicesof the Board ; that75 or 80 ofthe Com-pany's employees are now membersof the Association ;that dues were askedfor by thesecretary and were paid.The TrialExaminer refused to continue the hearing,and alsorefused toallow the Associationto bring its members in one at a timeto testify, which theAssociation sought todo when itsrequest for a continuance was denied.The Trial Exam-iner failed expressly to pass on the motionto intervene.In view of these facts and circum-stances, the Board is of the opinion that the Association is properly a party to thisproceeding and should be accorded a place on the ballot in the election to be held as here-after directed. PRAM CORPORATION495of the Company the fullbenefit oftheir rightto self-organizationand to collectivebargaining and otherwise effectuatethe policies ofthe Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by, andwe shall accordingly direct, an election by secret ballot.The United,the Association, and the Company agree that the eligibility of employ-ees to vote should be determined by the Company's pay roll for theperiod ending May 3, 1941.We shall direct that all employees ofthe Company in the appropriate unit whose names appear on theCompany's pay roll of May 3, 1941,subject to such limitations andadditions as are set forth in the Direction,shall be eligible to votein the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of. employees of Fram Corporation, Ann Arbor,Michigan,within the meaning of Section 9 (c) and Section 2 (6) and(7) of theNational Labor Relations Act.2.All production and maintenance employees,excluding foremen,assistant foremen, timekeepers,and time-study men,constitute a unitappropriate for purposes of collective bargaining within the mean-ing of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that,as part of the investigation authorized by the Boardto ascertain representatives for purposes of collective bargainingwith Fram Corporation, Ann Arbor, Michigan, an election by secretballot shall be conducted as soon as possible,but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Seventh Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongall production and maintenance employees of Fram Corporation, Ann 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDArbor, Michigan, whose names appear on the Company's pay roll forthe period ending May 3,,1941, ,including employees who did notwork during such pay-roll period because they were ill or on vaca-tion or in the active military service or training of the United States,or temporarily l `aid off, but exclu' ding foremen, assistant foremen, time-keepers, and time-study men, and employees who have since, quit orbeen discharged for cause, to determine whether they desire to berepresented by International Union, United Automobile Workers ofAmerica; affiliated with the Congress of Industrial Organizations, orby Frain Employees Association, for the purposes of collective bar-gaining, or by neither.